United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
V.S., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Huntington Beach, CA, Employer
)
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2101
Issued: March 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 13, 2006 appellant filed a timely appeal of a June 21, 2006 decision of an
Office of Workers’ Compensation Programs’ hearing representative who affirmed the denial of
appellant’s emotional condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On September 24, 2005 appellant, then a 48-year-old letter carrier, filed a traumatic
injury claim. On September 19, 2005 she experienced stress from harassment at the employing
establishment related to the filing of other claims. Appellant alleged that this occurred in the
course of her federal employment.1 The employing establishment controverted the claim and
1

Appellant referred to File No. 132039799. The record reflects that this claim for a date of injury of July 27,
2001 was accepted for adjustment disorder which had resolved.

alleged that appellant was not engaged in any employment related duties. She did not stop work.
On September 8, 2005 appellant alleged that the employing establishment was prohibited by law
from changing her schedule or from making her work a schedule for which she did not bid.
In a September 19, 2005 memorandum, Ron Adkisson, the acting manager of customer
service, explained that on that date, at approximately 7:33 a.m., he was informed that appellant
was on the premises of the employing establishment even though it was her day off. He
explained that appellant was directed to leave the premises as it was her day off and he felt “very
nervous about the situation” as he was “not sure why she would be here.” Mr. Adkisson
explained that, if appellant was “bold enough to disobey direct orders and show up on her day off
what else would she be bold enough to do.” He became concerned that appellant posed a threat
to herself and others and informed appellant that he would call the police if she refused his order.
After making several requests that she leave, with which she refused to comply, the postal police
inspectors were notified. Mr. Adkisson noted that appellant had a tape recorder and he instructed
her to turn it off which she refused. Appellant left the premises at approximately 9:30 a.m.
Mr. Adkisson included a separate statement which reiterated the events which transpired on that
date.2 In a statement also dated September 19, 2005, Bernard Coleman, a supervisor, confirmed
the statement of Mr. Adkisson. He added that this was the third time that appellant had come to
the employing establishment on her day off and that appellant was “refusing to accept the F code
as her day off.” Joann Hinckey, a supervisor of customer service also provided a statement dated
September 19, 2005, which confirmed the events which occurred on that date.
By letter dated November 4, 2005, the Office requested additional factual and medical
evidence from appellant. She was advised that the Office was only considering the events of
September 19, 2005 and her allegation of stress.
The Office subsequently received an October 27, 2005 interview of Mr. Adkisson,
conducted by Gregory Nunnally, the postmaster. He determined that the reason appellant was
coming in on her nonscheduled days was because on August 29, 2005 appellant was informed
that her days were being changed from “Code A to Code F.” Mr. Nunnally was informed by
Mr. Adkisson that when appellant heard the news, she indicated that she would continue to work
on her old scheduled days off. When appellant was informed that “she did not have a choice to
change to Code F, [appellant] claimed that she was being harassed and stressed.” The
postmaster determined that appellant was changed to Code F, because, “a reserve carrier position
had opened up and if nobody wanted it, the carrier with the least seniority would get that
position.” He explained that appellant had the least seniority and was placed in the position.
Mr. Nunnally also confirmed the events of September 19, 2005, as described by Mr. Adkisson.
In statements dated August 29 and 30, 2005, Mr. Adkisson described meetings that occurred
with appellant and her union representative, after she was informed of her new schedule. He
indicated that appellant became angry and refused to accept the change in her work schedule. In
an interview, Javier Flores, appellant’s immediate supervisor, confirmed that appellant was
disappointed with her route being changed or to accept the change in her route. The employing
establishment submitted copies of notices of removal dated January 30, 2002 for failure to follow
2

The date appears to be a typographical error as the incident is described as having occurred on
September 19, 2005.

2

instructions and October 14, 2005 for unauthorized use of a recording device together with a
September 21, 2005 emergency placement in off-duty status. Appellant was placed off duty as a
result of her “strange and unexplained behavior and to ensure the safety and well-being of
yourself and the other employees….”
In a November 17, 2005 investigative memorandum, Mr. Nunnally described the events
surrounding appellant’s schedule change. He noted that appellant was escorted off the premises
on three separate occasions after refusing to adhere to the change in her work schedule.
Mr. Nunnally denied that the employing establishment was prohibited from changing the days
off or rotation codes of the letter carriers.
In a letter dated November 14, 2005, appellant referred to numerous complaints against
the employing establishment dating back to June 2000. As to her September 19, 2005 claim, she
alleged that management had retaliated against her by changing her schedule “of the past 18
years.” She alleged that changing her schedule was a deliberate attempt to harass and aggravate
her and it was against the postal contract. Appellant alleged that her behavior on September 19,
2005 was the same as it had been for the past 18 years. She reported to work and was “escorted
out of the building and punished.”
The Office also received several documents from appellant, which included allegations of
name calling, sexual harassment and verbal threats dating back to 1995. On November 29, 2005
appellant reiterated that the employing establishment was retaliating against her. The Office
received copies of a January 30, 2002 notice of removal, a February 8, 2002 decision pertaining
to benefits, July 26 and August 2, 2001 notices of suspension, a July 27, 2001 emergency
placement in off-duty status report and rescission of emergency placement in off-duty status
dated August 28, 2001. She submitted reports from Dr. Buford Gibson, Jr., a Board-certified
psychiatrist, pertaining to events in 2000 and 2001, together with treatment notes dated
September 19 to November 8, 2005.
By decision dated December 8, 2005, the Office denied appellant’s claim. The Office
found that appellant’s work schedule was changed and that she went to the employing
establishment on September 19, 2005, knowing it was her scheduled day off. The Office found
that she was asked to leave by Mr. Adkisson and refused. She was subsequently escorted off the
employing establishment premises. The Office found that there was no error or abuse in the
actions taken at the employing establishment.
In a statement dated September 24, 2005, appellant indicated that Mr. Adkisson placed
her in an off duty status without pay and sent her certified copies of paperwork pertaining to a
vacancy for which she did not bid. She alleged that she was being harassed because she had
filed a lawsuit regarding her daughter.
On December 14, 2005 appellant requested a hearing, which was held on April 18, 2006.
She noted that she had worked for the employing establishment for over 18 years. When
appellant filed her claim, she tried to file a Form CA-2, but the employing establishment refused
to give her the proper form. She testified that the employing establishment retaliated against her
because she filed a sexual harassment lawsuit. Appellant alleged that she was illegally
terminated in 2001 and when she returned to work, she was placed in another office which was

3

also illegal. She alleged that she was harassed about scanning of packages and certified mail.
Appellant also alleged that the employing establishment tried to change her schedule from
schedule A to schedule F in 2004, but could not do so without a bid for the schedule. In January
or February 2005, her supervisor threatened her if she did not start taking her days off.
The Office received additional information which included correspondence dated
August 17, 2001 pertaining to a fitness-for-duty examination, a copy of the schedule changes
enacted at the employing establishment commencing August 27, 2005, a copy of a vacancy
announcement dated August 20, 2004, a copy of July 29, 2002 arbitration decision pertaining to
actions that occurred in 2001, and documents from a psychologist pertaining to the period
June 13 to July 15, 2000.
On May 17, 2006 the Office received a response from appellant regarding corrections to
the transcript.
In a September 9, 2005 statement, Mr. Adkisson confirmed that on August 30, 2005
appellant was advised by Mr. Flores, Barbra Stickler, the union representative, and himself that
her new day “would be on the F code for day’s off.” Her assignment was to begin on
September 3, 2005. He also confirmed that the employing establishment did not refuse to
provide appellant with the proper forms for filing a claim, that there had been no retaliation or
harassment towards appellant, or that a lawsuit had been filed against him. Appellant was
assigned a reserve position at the employing establishment under the contract and with assistance
from the union. He noted that appellant’s request for a CA-16 was denied because the time limit
to request the form had expired. Her injury was not reported until October 15, 2005. The Office
also received the police incident report pertaining to trespassing on August 30 and
September 9, 2005.
In an undated statement, Chuck Tyma, a union steward, confirmed that appellant was
assigned to a reserve position as a result of her seniority and that he advised her to work her
proper schedule.
By decision dated June 21, 2006, the Office hearing representative affirmed the
December 8, 2005 decision.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every illness that is somehow
related to an employee’s employment. There are situations where an injury or illness has some
connection with the employment but nevertheless does not come within the concept or coverage
of workers’ compensation. Where the disability results from an employee’s emotional reaction
to his regular or specifically assigned duties or to a requirement imposed by the employment, the
disability comes within the coverage of the Federal Employees’ Compensation Act.3 On the
other hand the disability is not covered where it results from such factors as an employee’s fear

3

5 U.S.C. §§ 8101-8193.

4

of a reduction-in-force or his frustration from not being permitted to work in a particular
environment or to hold a particular position.4
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition, for which he claims compensation was caused or
adversely affected by employment factors.5 This burden includes the submission of a detailed
description of the employment factors or conditions, which appellant believes caused or
adversely affected the condition or conditions, for which compensation is claimed.6
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office as part of its
adjudicatory function, must make findings of fact regarding, which working conditions are
deemed compensable factors of employment and are to be considered by the physician when
providing an opinion on causal relationship and, which working conditions are not deemed
factors of employment and may not be considered.7 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of the
matter establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.8
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of a number of
employment incidents and conditions. The Board must initially review whether the alleged
incidents and conditions of employment are compensable under the terms of the Act.
Appellant made several allegations related to administrative or personnel matters. These
allegations are unrelated to her regular or specially assigned work duties and do not generally fall
within the coverage of the Act.9 However, the Board has also found that an administrative or
personnel matter will be considered to be an employment factor where the evidence discloses
error or abuse. In determining whether the employing establishment erred or acted abusively, the
Board has examined whether management acted reasonably.10
4

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 126 (1976).
5

Pamela R. Rice, 38 ECAB 838, 841 (1987).

6

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

7

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

8

Id.

9

An employee’s emotional reaction to administrative actions or personnel matters taken by the employing
establishment is not covered under the Act as such matters pertain to procedures and requirements of the employer
and do not bear a direct relation to the work required of the employee. Sandra Davis, 50 ECAB 450 (1999).
10

See Richard J. Dube, 42 ECAB 916, 920 (1991).

5

Appellant described a change in her schedule from schedule A to schedule F, and that she
was told to go home on September 19, 2005 when she came to work at her old schedule. She
was removed by the police when she did not comply with an order to leave the premises.
Appellant was placed in a nonpay status and given notices of removal for refusal to follow orders
and unlawful use of recording devices. However, she has not submitted any such evidence to
show erroneous or abusive actions by management related to the change in her schedule or to the
actions taken based on her refusal to follow orders or her use of a recorder.
As to the change in appellant’s schedule, she alleged that it was unlawful to change her
schedule without bidding upon it. In response, she took it upon herself to report to work under her
old schedule. The employing establishment conducted an investigation and Mr. Nunnally, the
postmaster, confirmed that appellant had been escorted off the employing establishment premises
on three separate occasions after refusing to adhere to the change in her work schedule.
Appellant was advised of the change of August 29, 2005 but refused to adhere to the change.
The postmaster denied that the employing establishment was prohibited from changing the days
off or rotation codes of carriers. In addition, he spoke with Mr. Adkisson, the acting manager of
customer service, who confirmed that appellant’s days were changed from “Code A to Code F,”
that she refused to accept the change and attempted to work on her old scheduled days off.
Additionally, the postmaster explained that the reason for the change in schedule was an
administrative decision, based in part on her seniority. He confirmed his findings with
Mr. Flores, her immediate supervisor. On September 19, 2005 Mr. Adkisson noted appellant’s
refusal to adhere to her schedule and he became concerned about the “situation.” After several
requests that she leave, he had her removed from the premises. Mr. Adkisson noted that
appellant had a tape recorder and refused his request to turn it off. Mr. Coleman and
Ms. Hinckey also supported the events as described by Mr. Adkisson. Appellant has submitted
insufficient evidence to establish that there was an error or abuse on the part of her supervisors or
managers. The events of September 19, 2005 are not compensable factors of employment.
Regarding appellant’s allegations that she was not given the proper claim form to file,
Mr. Adkisson confirmed that the employing establishment did not refuse to provide appellant
with the proper forms. She has not substantiated her allegations and failed to show error or
abuse. This is not a compensable factor of employment.
With regard to placing appellant in a nonpay status, the notices of removal for failure to
follow instructions and for unauthorized use of a recording device, the record establishes that
appellant was disciplined based on her failure to follow instructions and to ensure the safety and
well-being of herself and other employees. Reprimands, investigations and other disciplinary
actions are administrative matters that are not covered under the Act, unless there is evidence of
error or abuse.11 The employing establishment noted that appellant refused to follow orders or
comply with the change in her schedule. Mr. Adkisson became concerned for the safety of his
employees and requested the removal of appellant from the premises. She did not comply with
his instructions, despite several requests. The Board finds that there is no evidence of error or
abuse.

11

Id.

6

Regarding appellant’s allegations that she was threatened if she did not take her days off,
the Board finds that she has not submitted any evidence to support this allegation. The
employing establishment denied that there was any form of retaliation or harassment towards
appellant. For harassment to give rise to a compensable disability there must be evidence that
harassment did, in fact, occur.12 A claimant’s mere perception of harassment is not
compensable.13 The allegations of harassment must be substantiated by reliable and probative
evidence.14
As appellant failed to establish a compensable factor of employment as the cause of her
claimed emotional condition, the Office was not obligated to consider the medical evidence of
record.15
CONCLUSION
The Board finds that appellant failed to establish that she sustained an emotional
condition in the performance of duty.

12

Donna J. DiBernardo, 47 ECAB 700, 703 (1996).

13

Id.

14

Joel Parker Sr., 43 ECAB 220, 225 (1991).

15

See Kathleen D. Walker, 42 ECAB 603 (1991). Unless a claimant establishes a compensable factor of
employment, it is unnecessary to address the medical evidence of record. Garry M. Carlo, 47 ECAB 299,
305 (1996).

7

ORDER
IT IS HEREBY ORDERED THAT the June 21, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 21, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

